 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      ROBERT W. JOHNSON,
 9
                            Plaintiff,                  CASE NO. C19-0991RSL
10
                    v.
11
                                                        ORDER REQUIRING MORE
      WESTERN UNION                                     DEFINITE STATEMENT
12
      CORPORATION, LARBO I.D.
      # 373, et al.,
13
                            Defendants.
14

15

16          On January 7, 2020, plaintiff’s application to proceed in forma pauperis was

17   granted and his complaint was accepted for filing. The complaint lists approximately

18   thirty defendants including corporate entities (Amazon.com, Inc., Western Union, The

19   Vanguard Group, BlackRock, Inc., etc.), countries (the Philippines, Mexico, and India),

20   and various individuals associated with the corporate defendants (including Jeff Bezos

21   and customer service representatives for Amazon and Western Union). Dkt. # 6 at 1.

22   Plaintiff asserts a wide array of claims, such as discrimination, breach of contract, tax

23   fraud, due process and human rights violations, some of which fall within the subject

24   matter jurisdiction of this Court. The facts asserted in support of these claims are as

25   follows:

26          On November 16, 2019, Plaintiff attempted to use a Western Union debit card to

     ORDER REQUIRING MORE DEFINITE STATEMENT
     PAGE – 1
 1   make a purchase on Amazon Prime. He implies, without actually saying, that Amazon
 2   Prime failed to properly credit a refund to his account and that the purchase attempt

 3   therefore failed. He contacted both Amazon and Western Union to complain, but was
 4   thwarted by their customer service representatives.
 5          Plaintiff seeks compensatory damages of $999,999,000,000,000 and “100%

 6   ownership of defendants corporations, assets & banking funds.” Dkt. # 6 at 5.
 7          Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of
 8   the claim showing that the pleader is entitled to relief.” A complaint will be dismissed

 9   unless it states a cognizable legal theory that is supported by sufficient facts to state a

10   “plausible” ground for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

11   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010).
12   All well-pleaded allegations are presumed to be true, with all reasonable inferences
13   drawn in favor of the non-moving party. In re Fitness Holdings Int’l, Inc., 714 F.3d
14   1141, 1144-45 (9th Cir. 2013).
15          Read in the light most favorable to plaintiff, the complaint is defective for the
16   following reasons:
17          ! Many of the named defendants are identified only in the caption, with no
18   mention in the body of the complaint. These defendants would have to guess what acts
19   they are supposed to have committed and how those acts relate to, much less establish,
20   one or more of the claims listed in the complaint.
21          ! There are no allegations that could support plaintiff’s claims of discrimination,
22   breach of contract, tax fraud, fraud, due process or human rights violations, breach of
23   confidentiality, “breach of U.S. citizenship,” import/export banking violations, or trade
24   or currency violations.
25          ! The claims that might, in some way, be related to plaintiff’s failed purchase
26   transaction and his efforts to lodge a complaint, such as “foreign customer service

     ORDER REQUIRING MORE DEFINITE STATEMENT
     PAGE – 2
 1   crimes,” “denial of complaint filing of incident,” and “failing to disclose foreign
 2   business office,” are not legally cognizable and/or do not fall within this Court’s subject

 3   matter jurisdiction.
 4          ! Finally, there is no indication that the claims against the foreign state
 5   defendants fall within one of the specifically enumerated exceptions to the Foreign

 6   Sovereign Immunities Act, 28 U.S.C. § 1602 et seq.
 7

 8          For all of the foregoing reasons, the Court declines to issue summons in this

 9   matter. Plaintiff is hereby ORDERED to file on or before February 13, 2020, an

10   amended complaint which clearly and concisely identifies the acts of which each named

11   defendant is accused and how those acts violated plaintiff’s legal rights. The key to
12   filing an acceptable amended complaint will be providing enough facts in support of

13   each legal claim asserted that one could conclude that plaintiff’s right to relief from each

14   defendant is as least plausible. The amended complaint will replace the existing
15   complaint in its entirety. Failure to timely file an amended complaint that asserts a

16   plausible claim for relief will result in dismissal of this action.

17          The Clerk of Court is directed to place this Order Requiring More Definite
18   Statement on the Court’s calendar for consideration on Friday, February 14, 2020.
19

20          Dated this 13th day of January, 2020.
21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge
23

24

25

26

     ORDER REQUIRING MORE DEFINITE STATEMENT
     PAGE – 3
